Citation Nr: 0105690	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  94-43 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for a low back disability, 
rated 40 percent from May 24, 1991 through July 11, 1995, and 
rated 60 percent since July 12, 1995.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from July 1982 to 
July 1985.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1991 RO decision which denied an increase in 
a 20 percent rating for a service-connected low back 
disability.  The veteran testified before an RO hearing 
officer in April 1993.  By a November 1993 rating decision, 
the RO increased the rating for the veteran's low back 
disability to 40 percent, effective from September 13, 1991.  
By a September 1995 rating decision, the RO granted a 60 
percent rating for the low back disability, effective from 
June 27, 1995.  

In January 1997, the Board remanded the case for the RO to 
address questions concerning the effective dates assigned for 
the ratings for the low back disability.  By an August 1998 
rating decision, the RO determined that the effective date of 
the 40 percent rating for the low back disability should be 
May 24, 1991 (the date of receipt of a claim for increased 
rating), and the effective date for the 60 percent rating 
should be July 12, 1995 (the date of a VA examination).  In 
subsequent statements, the veteran's representative has 
argued that the 60 percent rating for the low back disability 
should be effective from the May 24, 1991 claim for increased 
rating.

Given the procedural history of this case, the Board 
construes the issue an appeal to be entitlement to a higher 
rating for a low back disability, rated 40 percent from May 
24, 1991 through July 11, 1995, and rated 60 percent since 
July 12, 1995.  


FINDING OF FACT

For the period from May 24, 1991 through July 11, 1995, as 
well as for the period since July 12, 1995, the veteran's low 
back disability has been manifested by pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for a low back have 
been met for the period from May 24, 1991 through July 11, 
1995; the low back disability has been no more than 60 
percent disabling since July 12, 1995.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Marine Corps 
from July 1982 to July 1985, during which time he was seen 
for low back symptoms.  

By a November 1985 rating decision, the RO granted service 
connection for chronic low back strain and assigned a 10 
percent rating.  By a November 1986 rating decision, the RO 
increased the rating for chronic low back strain to 20 
percent. 

On May 24, 1991, the veteran's representative filed a claim 
for an increased rating for the veteran's low back condition, 
with claimed radiculopathy. 

In a September 1991 letter, Melvin B. Nemkov, M.D., noted he 
had treated the veteran for low back symptoms since 1988.  
When the veteran visited in May 1991, he had a loss of 
sensation over the lateral femoral cutaneous nerve on the 
left and some slight reduced strength and dorsiflexion of the 
left great toe.  He also had complained of low back pain with 
radiation down the back of the left leg and was suffering 
recurrent left leg cramps as well.  The veteran had been 
treated with anti-inflammatory agents and muscle relaxants.  
Heat and alternatively ice packs were recommended as well.  
However, over the subsequent two to three months, the veteran 
had apparently continued to have intermittent exacerbation of 
pain with considerable variation in his symptoms from one 
week to the next.  On the most recent assessment, a week 
before the doctor's September 1991 letter, the veteran 
reported having felt somewhat better on vacation one week 
before.  He continued to do exercises for his back once or 
twice daily and felt that this aided him in maintaining 
function.  He also intermittently was using a TENS unit over 
the two weeks prior to the most recent visit.  On 
examination, the veteran had straight leg raising 90 degrees 
on the right but only 45 degrees on the left with mild to 
moderate bilateral sacroiliac tenderness, somewhat worse on 
the left than on the right.  Dr. Nemkov recommended further 
evaluation.

The veteran underwent a VA examination in October 1991.  He 
reported that he worked as a motor vehicle inspector and 
indicated that he had lost time from work partly due to his 
back.  He reported that he continued to be treated by his own 
physician and was using a TENS unit.  The veteran complained 
of recurring back pain radiating down his legs, mostly on the 
right.  He also reported having leg cramps at night.  
Examination of the back revealed some tenderness in the right 
lumbar area.  Flexion was to 30 degrees, extension was to 0 
degrees and lateral bending was normal.  Straight leg raising 
was to 30 degrees on the right and to 40 degrees on the left.  
Ankle reflexes were decreased and muscle power was considered 
normal.  The diagnosis was recurrent chronic back strain.

By a November 1991 rating decision, the RO denied an increase 
in a 20 percent rating for the low back disability.  The 
veteran appealed that decision.

An electrodiagnostic study of the veteran's lower extremities 
and lumbar paraspinals, conducted in December 1991 at a 
private facility, revealed evidence of moderate chronic 
denervation in L5-S1 paraspinals in both sides, apparently 
suggestive of chronic S1 radiculopathy in both sides.  

In an August 1992 letter, Dr. Nemkov wrote that he continued 
to treat the veteran for back pain.  The veteran reportedly 
continued to have chronic back pain with intermittent 
exacerbations.  Dr. Nemkov further asserted that the 
veteran's current physically active profession tended to 
aggravate his symptoms.

The veteran testified before an RO hearing officer in April 
1993.  He described low back pain which radiated down his 
legs, mostly the right one.  He said he lost time from work 
and missed overtime work due to his condition.  He described 
treatment he received for his low back disorder, including 
medication and a TENS unit.  

At the time of his hearing, the veteran submitted a letter by 
his work supervisor who related that the veteran, a police 
officer, at times took sick leave due to his back symptoms 
and also passed up overtime opportunities.

The veteran underwent a VA spine examination in May 1993 and 
continued to complain of low back pain accompanied by 
radiating pain down the backs of both thighs to the heels, 
right more than left.  The pain was reportedly aggravated by 
bending and lifting.  He said the pain previously had been 
intermittent but was now practically constant.  Upon 
examination, he had a regular gait, walked on his toes and 
heels, and squatted without difficulty or pain.  He showed a 
right dorsal left lumbar scoliosis which was extremely mild.  
Shoulders and pelvis were level.  Gluteal tone was excellent.  
Dorsal round back was average and the veteran's lumbar hollow 
was slightly deep.  No muscle spasm was present.  A small 
soft tissue mass was found to the left of the veteran's upper 
lumbar spine, which had the consistency of a lipoma.  The 
veteran said he thought that this was a ruptured muscle.  On 
very light dabbing over the back, with virtually no touch, 
the veteran reported pain over the lumbosacral junction and 
the right sacroiliac joint to a moderate degree, and over the 
left sacroiliac to a lesser degree.  Tenderness to relatively 
light finger pressure was reported in the midline from D12 to 
the L3 level, and on the right side from the D12 level right 
down through the back and buttock into the sciatic notch.  
According to the examiner, these findings suggested an 
inappropriate Waddell's sign.  When the veteran was asked to 
bend forward, his fingertips reached only as far as the 
junction of the middle and lower thirds of the legs.  The 
lumbar hollow did not seem to change, and the veteran 
complained of right lumbosacral pain.  Backward bending 
looked unrestricted, but he made the same complaints.  The 
same pain was reported on side bending, which looked 
moderately restricted, right and left.  Sitting on the table 
with leg outstretched, the veteran bent forward with 
difficulty and got his fingertips to the junction of the 
upper and middle thirds of the legs below the knee.  He then 
showed about 60 degree straight-leg raising, but complained 
of increased low back pain.  Sitting over the side of the 
table, straight-leg raising apparently felt limited and 
looked uncomfortable on both sides.  The left lower limb 
measured about 1/4 inch shorter than right, even though when 
erect, the examiner felt that the veteran's pelvis was level.  
Thigh circumferences were equal.  The left calf was 1/8 inch 
smaller than the right.  Peripheral motor power looked 
normal.  In testing sensation, the veteran reported 
hypesthesia throughout the entire right leg and foot, again 
suggesting an inappropriate Waddell's sign.  Ankle jerks were 
absent as far as the examiner could tell, and knee jerks were 
apparently difficult to evaluate.  At first they could not be 
elicited.  On another testing, the examiner observed a trace 
on the left but none on the right.  On repeat testing, the 
examiner observed a trace on the right and none on the left.  
The examiner noted that he had reviewed the veteran's X-rays 
taken in 1988.  They seemed to be completely normal except 
for a mild upper thoracic scoliosis to the right and a 
compensating mild left scoliosis at the thoracolumbar 
junctional area.  The diagnosis was chronic back pain with 
bilateral sciatic radiation, question etiology.

The veteran also underwent a VA peripheral nerves examination 
in May 1993.  He described low back pain radiating down the 
right leg.  Neurologic examination revealed the dorsiflexion 
of the veteran's right great toes was markedly weakened.  The 
right calf was thinner than the left, although they both 
measured approximately 14 1/4 inches in circumference.  
Straight-leg raising was limited to 45 degrees on the right 
and approximately 80 degrees on the left.  There was limited 
forward and lateral flexion of the veteran's lumbar spine and 
he had a loss of sensation over the lateral and posterior 
aspect of his right leg and the posteriolateral aspect of his 
right thigh.  No diagnosis was given.

By a November 1993 rating decision, the RO increased the 
rating for the veteran's low back condition (described as 
chronic low back strain with bilateral radiculopathy) to 40 
percent, effective September 13, 1991.

On July 12, 1995, the veteran underwent a VA spine 
examination.  He reported radiating low back pain.  He said 
he continued to receive treatment and lost time from work due 
to the condition.  Neurologic examination revealed distinct 
paraspinal spasm with some tenderness over the paraspinal 
muscle and almost no movement of the lumbar spine of the 
laterally, forward and backward.  He had decreased reflexes 
at both ankle jerks and it was difficult for the examiner to 
obtain reflexes at the knees, but they could be obtained with 
difficulty and were brisk.  The veteran had some wasting of 
the right calf and loss of sensation over the lateral and 
anterior portion of the right thigh down to the knee.  He 
complained of a trigger point in the lumbar paraspinal area 
on the right where pain apparently intensified if it was 
pressed.  The diagnosis was lumbosacral radiculopathy.

In a September 1995 decision, the RO granted an increased 
rating of 60 percent for the low back condition, effective 
June 27, 1995.  

In a June 1998 decision, the RO changed the effective dates 
for the higher evaluations for the veteran's low back 
disability, assigning a 40 percent rating from May 24, 1991 
(date of receipt of a claim for an increased rating) and a 60 
percent rating from July 12, 1995 (date of latest VA 
examination).

In statements in February 2001, the veteran's representative 
essentially argued that a 60 percent rating for the low back 
disability should be made effective with the May 24, 1991 
claim for increased rating.

II.  Analysis

The veteran claims a higher rating for a low back disability, 
rated 40 percent from May 24, 1991 through July 11, 1995, and 
rated 60 percent since July 12, 1995.  The file shows that 
the RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with this claim.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Code 5292.  A 40 percent 
rating is the maximum available under Code 5292.

Lumbosacral strain is rated 40 percent when severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.  A 40 percent rating 
is the maximum available under Code 5295.

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Code 5293 contemplates 
neurological symptoms associated with disc disease, as well 
as the effects of pain and limited motion of the back. 38 
C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.

The evidence reflects that, in the period from May 24, 1991 
through July 11, 1995, the veteran received low back 
treatement from Dr. Nemkov who noted varying degrees of low 
back pain with radiating symptoms.  At the time of the 
veteran's October 1991 VA examination, tenderness was noted, 
as were decreased ankle reflexes.  The December 1991 
electrodiagnostic study noted evidence of radiculopathy.  No 
muscle spasm was found during the May 1993 VA examination, 
but absent ankle jerks were noted, as was the veteran's 
demonstrated pain on light touching and with some side 
bending.  The veteran has testified that he lost time from 
work and avoided overtime due to his symptoms during this 
period, and this was confirmed in writing by his employer.  
The veteran's symptoms appear to have been essentially 
constant during this period, with some relief from regular 
flare-ups obtained by a TENS unit, medication, and other 
treatment.  

As to the period from May 24, 1991 through July 11, 1995, the 
evidence appears about equally divided as to whether the 
veteran's low back condition was productive of severe (40 
percent) versus pronounced (60 percent) intervertebral disc 
syndrome as described in Code 5293.  With consideration of 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that pronounced intervertebral disc syndrome is 
shown during this time, and thus a 60 percent rating is 
granted for the low back disability from May 24, 1991 through 
July 11, 1995.

As to the severity of the low back condition since July 12, 
1995 (the date of VA examination), the veteran is already 
assigned the maximum 60 percent rating for intervertebral 
disc syndrome under Code 5293.  Code 5285 provides a higher 
rating of 100 percent for residuals of a fractured vertebra 
with cord involvement, bedridden, or requiring long leg 
braces; and Code 5286 provides a higher rating of 100 percent 
when there is complete bony fixation (ankylosis) of the spine 
at an unfavorable angle.  The veteran obviously does not have 
these conditions, and the related codes are inapplicable.  
Thus a schedular rating higher than 60 percent for the low 
back condition is not warranted.  The Board also finds that 
consideration of a higher rating on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  The Board 
does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
the present case there is no basis for the Board to refer the 
case to designated VA officials for consideration of an 
extraschedular rating. Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's low back symptoms do not present such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

An increased rating to 60 percent for the low back 
disability, for the period from May 24, 1991 through July 11, 
1995, is granted.

An increase in a 60 percent rating for the low back 
disability for the period since July 12, 1995 is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

